DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 06/29/2022 for application with case number 16/716,107 (filed on 12/16/2019), in which claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 1, 4 & 5 are currently amended. Claims 2 & 3 have been cancelled. Accordingly, claims 1, 4 & 5 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0164003, filed on 12/18/2018.
	
Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 04/02/2020 & 01/21/2022 have been received and considered.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered and are addressed as follows:
Regarding the Specification Objections: The objection is withdrawn, as the amendment(s) to Specification filed on 06/29/2022 have properly addressed the Specification informality recited in the Non-Final office action mailed on 04/05/2022.
Regarding the Claim Objections: The claim objections are withdrawn, as the amended claims filed on 06/29/2022 have properly addressed the claims’ informality objections recited in the Non-Final office action mailed on 04/05/2022 (see examiner Amendments below).
Regarding the claim rejections under 35 USC §112(b): The rejections of claims for lack of antecedent basis are withdrawn, as the amended claims filed on 06/29/2022 recite proper antecedent basis (see examiner Amendments below). 
Regarding the claim rejections under 35 USC §103: Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claims 1, 4 & 5. Accordingly, the previous prior art rejections under 35 USC §102(a)(1) & 35 USC §103 have been withdrawn.

Examiner’s Amendment 
The Amendments filed by applicant on 06/29/2022 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in the communication with Mr. Eric Hyman (Reg. No. 30,139) on 07/20/2022 (see interview summary dated 07/20/2022). The application has been amended as follows:	
In line 1 of the currently amended claim 1 filed on 06/29/2022, the phrase “vehicle seat” has been deleted, and replaced with the phrase - - a vehicle seat, in a vehicle with multiple seats,  - -
In line 4 of the currently amended claim 1 filed on 06/29/2022, the phrase “the angle range” has been deleted, and replaced with the phrase - - an angle range - -
In line 33 of the currently amended claim 1 filed on 06/29/2022, the phrase “the angle of a reference position O” has been deleted, and replaced with the phrase - - an angle of a reference position O - -
In line 34 of the currently amended claim 1 filed on 06/29/2022, the phrase “the rear side” has been deleted, and replaced with the phrase - - a rear side - -

Allowable Subject Matter
Claims 1, 4 & 5 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 06/29/2022 (see pages 5-7 of the Remarks) as well as  Examiner’s amendments of the claims as indicated above overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Amendment filed on 06/29/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661